Pfeifer, J.,
dissenting. This court should have adopted State v. Sims (1983), 10 Ohio App.3d 56, 10 OBR 65, 460 N.E.2d 672, as the controlling Ohio authority on what constitutes an aider or abettor. Sims, as the majority points out, has been relied upon by other Ohio appellate jurisdictions, and appears to provide a useable definition for a somewhat slippery term. In my mind, the Sims definition creates a necessary distinction between an aider or abettor and a conspirator. The Sims definition requires participation in the commission of the act rather than in the planning of the act. I agree with the court of appeals that Johnson may well have been guilty of conspiracy, but he was not so charged. Instead, the prosecution overreached and failed to present any evidence of Sims-required actual participation. I would affirm the judgment of the appellate court.
F.E. Sweeney and Cook, JJ., concur in the foregoing dissenting opinion.